DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (JP 2014129985 A) and in view of Vandermeulen (US 2015/0338140 A1).
In regards to claim 1, Fujita teaches a humidity control apparatus (see fig. 9), comprising: an absorbent circuit (30) connecting a liquid-based dehumidifier (moisture absorbing module 140a) which causes a liquid absorbent (liquid absorbent 141a) to absorb moisture in target air (OA) to dehumidify the target air (140a absorbs moisture, see paragraphs 50-51 and 54), a recovery moisture exchanger (40b) which releases the moisture in the liquid absorbent to air (moisture release passage through passage 41b, see paragraph 37) for recovery to recover the liquid absorbent (see paragraphs 37 and abstract), and a pump (12) capable of circulating the liquid absorbent between the liquid-based dehumidifier (140a) and the recovery moisture exchanger (40b, via circuit 30, see fig. 9); a single refrigerant circuit (at least 35 and 36) in which a refrigerant circulates (by operation of compressor 36, see fig. 9); a liquid-cooling heat exchanger (151a) which is connected to both of the absorbent circuit and the refrigerant circuit (151a, fluidly connected to 35 and 30, see fig. 9) and cools, with a refrigerant of the refrigerant circuit, the liquid absorbent (151a as evaporator cools liquid absorbent passing through 151a, see paragraph 82 and fig. 9) before being used for dehumidification in the liquid-based dehumidifier (151a before 140a, see fig. 9); and a refrigerant-cooling-based dehumidifier (40a, 51a) which is connected to the refrigerant circuit (see 51a, fig. 9) and is positioned upstream of the liquid-based dehumidifier in a flow direction of the target air (40a before 140a with respect to OA to SA, see fig. 9), and cools and dehumidifies, by exchanging heat with the refrigerant of the refrigerant circuit, (liquid absorbent exchanges heat with the air after exchanging heat with the refrigerant, see fig. 9, which implies that the refrigerant indirectly exchanges heat with the air flow), the target air (see paragraphs 83-84) before being dehumidified in the liquid-based dehumidifier (OA passes through 40a before passing through 140a, see fig. 9), wherein the liquid-cooling heat exchanger (151a) and the refrigerant-cooling-based dehumidifier (at least 51a) and a liquid-heating heat exchanger (51b) are connected to the refrigerant circuit (151a, 51a, and 51b connected to the compressor 36 via pipe 35, see fig. 9), and the liquid-heating heat exchanger (51b) heats the liquid absorbent before being recovered by the recovery moisture exchanger by exchanging heat with the refrigerant of the refrigerant circuit (51b heats liquid absorbent before being supplied to 40b, see fig. 9 and paragraph 82, 84).

Vandermeulen teaches a refrigerant-cooling-based dehumidifier (507 and pipe carrying chilled water 509, see fig. 5A) which is connected to only the refrigerant circuit out of the absorbent circuit and the refrigerant circuit (at least 507 and part of the circuit carrying water 509 are connected only to the refrigerant circuit 510 and not the absorbent circuit 525, 526, 527, and 528, see fig. 9) and the refrigerant-cooling-based dehumidifier (at least pipes carrying chilled water 509) is positioned upstream of the liquid-based dehumidifier in a flow direction of the target air (at least pipes carrying chilled water 509 are placed upstream of the part of the liquid heat exchanger 503 which exchanges heat with the absorbent of circuits 527, 528, in a flow direction of the supply air 504, see fig. 5A) to cool and dehumidify the air (dry and cool supply air 504, see paragraph 44).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a refrigerant-cooling based dehumidifier which is only connected to the refrigerant circuit as taught by Vandermeulen before the liquid-based dehumidifier in a flow direction of the target air in the humidity control apparatus of Fujita in order to allow any condensed moisture to be removed with absorbent while eliminating the problems with mold growth in standing water accumulating in a condensate pan.
In regards to claim 5, Fujita teaches a refrigerant circuit controller (102, 101 as part of the controller 100) which controls the refrigerant circuit (compressor 36, and airflow, see paragraph 40) such that a temperature of the target air that has flowed out of the refrigerant-cooling-based dehumidifier (40a) and is not dehumidified yet by the liquid-based dehumidifier is equal to or higher than a temperature of the liquid absorbent flowing into the liquid-based dehumidifier (outdoor air is cooled by absorbent temperature II at module 140a, which indicates that the temperature of the air before entering the module 140a is higher than the temperature II of the absorbent at module 140a, see paragraphs 50-52 and figs. 5, 6, and 9).
In regards to claim 14, Fujita teaches a humidity control apparatus (see fig. 9), comprising: an absorbent circuit (30) connecting a liquid-based dehumidifier (moisture absorbing module 140a) which causes a liquid absorbent (liquid absorbent 141a) to absorb moisture in target air to dehumidify the target air (140a absorbs moisture, see paragraphs 50-51 and 54), a recovery moisture exchanger (40b) which releases the moisture in the liquid absorbent to air (moisture release passage through passage 41b, see paragraph 37) for recovery to recover the liquid absorbent (see paragraphs 37 and abstract), and a pump (12) capable of circulating the liquid absorbent between the liquid-based dehumidifier (140a) and the recovery moisture exchanger (40b, via circuit 30, see fig. 9); a single refrigerant circuit (at least 35 and 36) in which a refrigerant circulates (by operation of compressor 36, see fig. 9); a liquid-cooling heat exchanger (151a) which is connected to the absorbent circuit (see fig. 9) and cools, with a refrigerant, the liquid absorbent (see paragraph 82) before being used for dehumidification in the liquid-based dehumidifier (151a before 140a, see fig. 9); and a refrigerant-cooling-based dehumidifier (40a, 51a) which is positioned upstream of the liquid-based dehumidifier in a flow direction of the target air (40a before 140a with respect to OA to SA, see fig. 9), and cools and dehumidifies, with the refrigerant, the target air (see paragraphs 83-84) before being dehumidified in the liquid-based dehumidifier (OA passes through 40a before passing through 140a, see fig. 9), wherein the liquid-cooling heat exchanger (151a), the refrigerant-cooling-based dehumidifier (51a) and a liquid-heating heat exchanger (51b) are connected together to form a single refrigerant circuit (151a, 51a, and 51b connected to the compressor 36 via pipe 35, see fig. 9), the liquid-heating heat exchanger heats the liquid absorbent before being recovered by the recovery moisture exchanger (absorbent passes through 51b before entering 40b, see fig. 9) with the refrigerant (see paragraph 82 and fig. 9), and in the refrigerant circuit the liquid-cooling heat exchanger (151a) and the refrigerant-cooling based dehumidifier (51a) are arranged in parallel (151a, and 51a, parallel to each other on the refrigerant circuit 35, see fig. 9).
However, Fujita does not explicitly teach that the refrigerant-cooling based dehumidifier is only connected to the refrigerant circuit and not the absorbent circuit and the dehumidifier is positioned upstream of the liquid-based dehumidifier in a flow direction of air.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a refrigerant-cooling based dehumidifier which is only connected to the refrigerant circuit as taught by Vandermeulen before the liquid-based dehumidifier in a flow direction of the target air in the humidity control apparatus of Fujita in order to allow any condensed moisture to be removed with absorbent while eliminating the problems with mold growth in standing water accumulating in a condensate pan.

Claims 2, 3, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (JP 2014129985 A) in view of Vandermeulen as applied to claim 1 above and further in view of Iritani (US 6,044,653 A).
In regards to claim 2, Fujita teaches that the target air dehumidified in the refrigerant-cooling-based dehumidifier (dehumidified or moisture absorbed in 40a, see paragraphs 83-84) and the liquid-based dehumidifier (140a) is supplied into a room (SA supply air, see fig. 9).
However, Fujita does not explicitly teach a heat dissipation heat exchanger is further connected to the refrigerant circuit, the heat dissipation heat exchanger dissipating heat of the refrigerant that has passed through the refrigerant-cooling-based dehumidifier to a heat dissipation fluid other than the air in the room.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heat dissipation heat exchanger exchanging heat with a heat dissipation fluid other than the air in the room as taught by Iritani downstream of the compressor and the dehumidification heat exchanger and before the liquid-heating heat exchanger in the refrigerant circuit in the system of Fujita in order to cool the refrigerant well before being supplied (see col. 11, lines 41-52, Iritani) to the liquid-heating heat exchanger in the refrigerant system of Fujita.
In regards to claim 3, Fujita as modified teaches the limitations of claim 3 except that the supply controller stops supply of heat dissipation fluid when a condensation temperature of the refrigerant in the refrigerant circuit is equal to or lower than a predetermined value.
However, Iritani teaches a supply control unit (300) which stops supply of the heat dissipation fluid to the heat dissipation heat exchanger (stops the supply of air by stopping fan 251) when a condensation temperature of the refrigerant in the refrigerant circuit (via compressor 201) is equal to or lower than a predetermined value (when the refrigerant temperature becomes lower than the value equivalent to pressure 22.5, blower 251 is stopped, see col. 41, lines 35-37, and col. 40, lines 45-53; Also see col. 22, lines 30-34, for operating fan 251 in relation to the condenser and evaporator functions and col. 29, lines 51-59 for blower 251 controlling condensation of refrigerant by heat exchangers 202, and 203).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Fujita as modified by configuring the fan to stop supply of air to the heat dissipation heat exchanger when the condensation temperature of the 
In regards to claims 8, and 9, Fujita teaches a refrigerant circuit controller (102, 101 as part of the controller 100) which controls the refrigerant circuit (compressor 36, and airflow, see paragraph 40) such that a temperature of the target air that has flowed out of the refrigerant-cooling-based dehumidifier (40a) and is not dehumidified yet by the liquid-based dehumidifier is equal to or higher than a temperature of the liquid absorbent flowing into the liquid-based dehumidifier (outdoor air is cooled by absorbent temperature II at module 140a, which indicates that the temperature of the air before entering the module 140a is higher than the temperature II of the absorbent at module 140a, see paragraphs 50-52 and figs. 5, 6, and 9).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (JP 2014129985 A) and in view of Vandermeulen (US 2015/0338140 A1) and further in view of Vandermeulen (US 2016/0187011 A1) hereinafter referred as Vandermeulen011'.
In regards to claim 13, Fujita teaches a humidity control apparatus (see fig. 9), comprising: an absorbent circuit (30) connecting a liquid-based dehumidifier (moisture absorbing module 140a) which causes a liquid absorbent (liquid absorbent 141a) to absorb moisture in target air to dehumidify the target air (140a absorbs moisture, see paragraphs 50-51 and 54), a recovery moisture exchanger (40b) which releases the moisture in the liquid absorbent to air (moisture release passage through passage 41b, see paragraph 37) for recovery to recover the liquid absorbent (see paragraphs 37 and abstract), and a pump (12) capable of circulating the liquid absorbent between the liquid-based dehumidifier (140a) and the recovery moisture exchanger (40b, via circuit 30, see fig. 9); a single refrigerant circuit (at least 35 and 36) in which a refrigerant circulates (by operation of compressor 36, see fig. 9); a liquid-cooling heat exchanger (151a) which is connected to the absorbent circuit (see fig. 9) and cools, with a refrigerant, the liquid absorbent (see paragraph 82) before being used for dehumidification in the liquid-based 
However, Fujita does not explicitly teach that the refrigerant-cooling based dehumidifier is only connected to the refrigerant circuit and not the absorbent circuit and the dehumidifier is positioned upstream of the liquid-based dehumidifier in a flow direction of air.
Vandermeulen teaches a refrigerant-cooling-based dehumidifier (507 and pipe carrying chilled water 509, see fig. 5A) which is connected to only the refrigerant circuit out of the absorbent circuit and the refrigerant circuit (at least 507 and part of the circuit carrying water 509 are connected only to the refrigerant circuit 510 and not the absorbent circuit 525, 526, 527, and 528, see fig. 9) and the refrigerant-cooling-based dehumidifier (at least pipes carrying chilled water 509) is positioned upstream of the liquid-based dehumidifier in a flow direction of the target air (at least pipes carrying chilled water 509 are placed upstream of the part of the liquid heat exchanger 503 which exchanges heat with the absorbent of circuits 527, 528, in a flow direction of the supply air 504, see fig. 5A) to cool and dehumidify the air (dry and cool supply air 504, see paragraph 44).

Fujita also does not explicitly teach a drain pan discharging condensed water to outside of the apparatus.
However, Vandermeulen011’ teaches a drain pan (506) formed separately (pan 506 separate from coil 501, see fig. 5A) and discharging condensed water generated in the refrigerant-cooling-based dehumidifier (condensed water generated at coil 501 discharged through drain pan 506, see paragraph 44) to outside of the humidity control apparatus (see fig. 5A and paragraph 44).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the humidity control apparatus of Fujita by providing a drain pan for discharging condensed water from the refrigerant-cooling based dehumidifier to outside of the humidity control as taught by Vandermeulen011’ in order to supply cooler and drier air for occupants comfort while preventing condensed water from dripping and spilling into the indoor space and preventing damage to other components of the humidity control apparatus due to spilling condensed water.
Allowable Subject Matter
Claims 4, 6, 7, 10-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/02/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 102 over Fujita have been fully considered and are persuasive.  Therefore, Fujita in view of Vandermeulen (US 2015/0338140 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERAJ A SHAIKH/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763